Status of Application
1.	Acknowledgment is made of the remarks and Affidavit filed 12/06/2021. No claims are added, canceled, or amended with the filing, and claims 1-16 and 18-24 are pending and presented for the examination.  
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. The remarks, along with the accompanying Affidavit, show that the glass ceramic taught by the previously applied prior art to Goto et al teaches that alpha quartz is the main crystal phase and that therefore lithium silicate cannot also be “the main crystal phase.” Specifically, the remarks show that only alpha quartz is taught by Goto et al to be the main crystal phase, and that all further indications in the patent are to alpha quartz being present in an amount greater than that of lithium silicate. Said lithium silicate phase cannot therefore be taken from the Goto teachings to be the main crystal phase, and each structural feature of the instant claim limitations is thus not met by the previously applied prior art. Further, applicant’s Affidavit shows that the disclosure in Goto Fig. 2A indicates that the alpha quartz phase is present in an amount greater than that of lithium silicate. As such, all teachings in Goto regarding relative amounts of the crystalline phases have been shown by way of evidence to indicate that alpha quartz is the most prevalent phase, and thus is the only phase found in the Goto teaching that could be the main crystal phase. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-16 and 18-24 are allowed.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed lithium silicate-low quartz glass ceramics, process for the preparation of a glass ceramic, or process of using a glass ceramic. Specifically, the prior art fails to teach a glass ceramic material that comprises 1.0-7.0 wt% Al2O3 and that has lithium silicate as the most prominent main crystal phase and low (alpha) quartz as a further crystal phase. The prior art also necessarily does not teach processes for preparing or using a glass ceramic having each of the aforementioned structural and compositional features, found in instant claim 1. Finally, the prior art does not teach or suggest a glass ceramic material that comprises lithium silicate as the most prominent main crystal phase and low (alpha) quartz as a further crystal phase, and wherein the glass ceramic has a form such that it constitutes a dental restoration that is a bridge, inlay, onlay, veneer, abutment, partial crown, crown, or facet.  
The most relevant prior art references found are Goto et al (US 5626935, hereinafter Goto ‘935) and Goto et al (US 2007/0082294, hereinafter Goto ‘294). The difference from instant claims is that while Goto ‘935 teaches a glass ceramic comprising phases of lithium silicate and alpha (low)-quartz, and teaches glass ceramic embodiments comprising Al2O3 in amounts falling within the range of the instant claims, Goto ‘935 teaches that alpha quartz is the main phase, and thus cannot be said to teach lithium silicate as a main phase. Goto ‘294 teaches a glass ceramic comprising lithium silicate as main crystal phase and embodiments wherein alpha-quartz is an additional crystal phase, but these embodiments do not contain Al2O3 in amount falling within the corresponding range of the instant claims, nor does Goto ‘294 teach or provide any suggestion for using the inventive glass ceramic as a dental restoration having the shape features of instant claim 24. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW4 January 2022